JUDGE PAYNTER
delivered the opinion of the court.
This action is on a note executed by Miller to Cavanaugh for $500, payable two years after date, “with interest at the rate of 6 per cent, per annum from-- until paid.”
The judgment gave interest from the date of the note. It is insisted that it was error for the court to give interest from the date of the note upon the principle that when an obligation is silent as to when interest is to run the law implies that it bears interest only from the time it falls due.
*379We concede that to be the correct rule when a case arises for its application. This, however, is not that kind of a case. The blank date does not bring the case within the rule. The obligation is not silent as to interest, but provides that it is to draw interest at the rate of 6 per cent, per annum until paid. It was to be paid at the end of two years and “with interest.”
It provides for an annual interest. It can not be said that the note only' draws interest after maturity. It was to be paid at a given date, and it is unreasonable to suppose that a note for the payment of money on a particular day, with interest at a certain rate per annum until paid, could be construed to mean that the interest should commence on the day of payment and not before, for the law would give interest from that date.
The language specifying interest shows that it was the intention of the parties that the note should draw interest from date. We conclude that the parties were contracting for interest on the note for a period of time when the note would not draw interest except for such contract, and not for a time subsequent to the date when the note was to be paid. It was useless to make a contract for interest after the default of payment, when the law would allow interest on the note from such time.
We think Winn v. Young, 1 J. J. M., 52, supports our conclusion. Besides, the petition alleges that defendant agreed and promised to pay the note, with interest from its date until paid. The answer fails to controvert this allegation. The allegations of the petition, we think, are sufficient to authorize a recovery on the note.
The plaintiff held the note in suit and four others for the balance of the purchase money which the defendant had *380agreed to pay him for a house and lot in Lexington, Ky. The plaintiff without notice entered a motion to place the property in the hands of a receiver, and also offered and the court permitted an amended petition to be filed. Defendant filed an answer to the amended petition and resisted the motion to place the property in the hands of a receiver. On the hearing of the motion the defendant filed such affidavits as he desired.
If there was any irregularity in entering the motion and filing the amended petition the defendant waived his right to complain by entering his appearance to the motion and filing an answer to the amended petition.
Without reviewing the facts, suffice it to say that we are not inclined to disturb the judgment of the court placing the property in the hands of a receiver.
The judgment is affirmed.